Order of October 16, 2014 Withdrawn; Appeal Reinstated and Order filed
December 23, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00512-CR
                                   ____________

                          RONALD CROW, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 21st District Court
                         Washington County, Texas
                        Trial Court Cause No. 16373

                                     ORDER

      Appellant is represented by retained counsel, Sylvia Cedillo. No reporter’s
record or brief has been filed. The trial court has previously determined that
appellant is not indigent for purposes of a free record or appointment of counsel on
appeal. Rule 38.8 provides that we will not dismiss or consider the appeal without
a reporter’s record or brief unless it is shown the appellant no longer desires to
prosecute his appeal or that he is not indigent and has failed to make necessary
arrangements for filing a brief. Tex. R. App. P. 38.8.

         A hearing has already been held as required under Rule 38.8. At that
hearing, the trial court found that appellant is not indigent. On May 30, 2014, this
court ordered appellant to make sufficient payment for the reporter’s record and to
file the record on or before July 3, 2014. On July 7, 2014, Wendy L. Kirby, the
official court reporter for the 21st District Court notified this court that the
payment she received is insufficient as a deposit toward the reporter’s record.
Because the trial court has already held one hearing to make the findings required
under Rule 38.8, and we can find nothing in the rules or case law that requires this
court to send this matter back to the trial court a second time, we decline to do so.

         On July 10, 2014, this court ordered appellant to file a reporter’s record in
this appeal on or before August 14, 2014. On August 18, 2014, Wendy L. Kirby,
the official court reporter for the 21st District Court notified this court that the
payment she received is still insufficient as a deposit toward the reporter’s record.
On August 21, 2014, this court ordered appellant to file a brief on or before
September 22, 2014. No brief was filed. Accordingly, we issue the following
order:

         On October 16, 2014, this court ordered the trial court to hold another
hearing to determine if appellant desired to prosecute his appeal, and the reason for
the delay in filing the record. The trial court has scheduled two hearings in
accordance with this court’s order. Appellant, who is free on bond, did not appear
at either setting. Appellant has still failed to file a reporter’s record or a brief.
Accordingly, we withdraw our order of October 16, 2014, reinstate the appeal, and
issue the following order:
      We ORDER appellant’s retained counsel, Sylvia Cedillo, to file a brief in
this appeal on or before January 13, 2015. If appellant or Sylvia Cedillo does not
timely file the brief as ordered, the appeal will be considered on the record before
the court. See Tex. R. App. P. 38.8(b)(4).

                                             PER CURIAM